Citation Nr: 1033720	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss 
disability.

2.  Evaluation of left ear hearing loss disability, currently 
evaluated as noncompensably disabling.

3.  Evaluation of posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
September 1975.
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).

The record reflects that the appellant's representative raised 
the issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability.  
Because this issue has been granted by the RO, there is no issue 
for the Board to refer to the RO, or consider itself.

The issue of the evaluation for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A current hearing loss disability of the right ear, as 
defined by VA, is not shown; for the right ear, pure tone 
thresholds are 25 decibel or better for the ranges 500 to 4000 
Hertz, and speech discrimination is 96 percent.

2.  The appellant's left side hearing loss disability is 
currently manifested by an average pure tone decibel loss of 18, 
with 92 percent speech discrimination.




CONCLUSIONS OF LAW

1.   A hearing loss disability of the right ear was not incurred 
in or aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for a compensable evaluation for left side 
hearing loss disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic 
Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2004 and February 2005 essentially complied with statutory 
notice requirements as outlined above.  VA notified the appellant 
of the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish entitlement to 
the benefits sought including the types of evidence that would 
assist in this matter.  

However, notice of the disability rating and effective date 
elements was not provided until August 2006, after the initial 
rating decision.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, the appellant has not been deprived of information needed 
to substantiate his claim and the very purpose of the VCAA notice 
has not been frustrated by the timing error here.  Also, the 
Board notes that the appellant has been represented throughout 
his appeal by an accredited veterans service organization.  In 
the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant a VA audiological 
examination.  The Board notes that the VA examination is adequate 
as it reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, and 
an opinion supported by a medical rationale.  The examiner 
determined that the bilateral hearing loss, and tinnitus, are 
related to service, and his opinions are accompanied by a 
sufficient rationale-in-service acoustic trauma.  Audiometric 
testing showed finding that did not meet the VA definition for 
hearing loss disability for the right ear although hearing loss 
was found.  Given the foregoing, there is no basis to find that 
this report is inadequate, or that a remand for another opinion 
is required.  See 38 C.F.R. § 3.159(d) (2009); Neives-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. 
App. 444, 448- 9 (2000).  It is noted that the adequacy of this 
examination has not been challenged by either the appellant or 
his representative.  Notwithstanding, the appellant's 
representative requests that VA schedule the appellant for 
another VA audiological examination.  However, the Board finds 
that remand for another examination is not warranted because 
there is no indication of worsening hearing acuity since the last 
VA examination of the ears and VA concedes hearing loss related 
to acoustic trauma in service.  The critical inquiry in this case 
with respect to the claim for service connection is whether the 
appellant has a hearing loss disability as defined by VA at 
38 C.F.R. § 3.385.  Absent any indication of worsening in the 
relevant hearing ranges, another examination is not warranted.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Lastly, the Board notes that no action is necessary to comply 
with VA's duties to notify and assist are not applicable to 
matters in which the law, and not the evidence, is dispositive.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time. If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain disease, such as organic diseases of the nervous system, 
shall be considered to have been incurred in or aggravated by 
service although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal 
to a claim for hearing loss disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensely v. 
Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

As an initial matter, the Board concedes that the record 
establishes that the appellant experienced acoustic trauma in 
service.  However, the VA audiological findings show that he does 
not have a current hearing loss disability of the right ear as 
defined by VA.  See 38 C.F.R. § 3.385.  On the authorized 
audiological evaluation in May 2005, pure tone thresholds, in 
decibels, were as follows for the right ear:



HERTZ


500
1000
2000
3000
4000
5
10
15
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The appellant is competent to report hearing loss.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, a hearing loss 
disability as defined by VA requires audiometric findings showing 
auditory thresholds in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 40 decibels or greater, or thresholds for 
any three of these frequencies of 26 or greater, or Maryland CNC 
findings that show speech discrimination less than 94 percent.  
38 C.F.R. § 3.385.  Lay assertions are not competent to establish 
a hearing loss disability under 38 C.F.R. § 3.385.

Accordingly, because a hearing loss disability as defined by VA 
under 38 C.F.R. § 3.385 is not shown, the claim must be denied as 
a matter of law.  See Sabonis, supra.

Evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

In general, to evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory acuity 
levels from Level I for essentially normal acuity through Level 
XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VIa, VII.  Organic impairment of hearing acuity is measured by 
the results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a pure 
tone audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application 
of the rating criteria to the findings on official audiometry.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
schedular evaluations are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  See 64 
Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  
It is noteworthy that Table VII was amended in that hearing loss 
is now rated under a single code, Diagnostic Code 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current 
medical terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 Fed. Reg. 25202 (May 
11, 1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed. Id. Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of hearing 
impairment" under 38 C.F.R. § 4.86.  Specifically, hearing loss 
of 55 decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss with 
a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).  The 
appellant filed his claim in 2006 and only the amended 
regulations are applicable to his claim.

On the authorized VA audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows for the left ear:



HERTZ


500
1000
2000
3000
4000
10
15
10
25
20

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The average pure tone decibel loss was 
18 the left ear. The diagnosis was mild to moderate high 
frequency sensorineural hearing loss on the left beginning at the 
3000 Hertz level.

VA treatment record dated January 2006 reflects that the 
appellant denied any change in hearing acuity since his last 
evaluation.  A VA treatment record dated March 2006 reflects 
hearing within normal limits on the left through 6000 Hertz.  It 
was noted that there was no need for a hearing aid.

Analysis

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The average decibel loss was 18 for the 
left ear.  Applying 38 C.F.R. § 4.85, Table VI to the May 2005 
results, the appellant has a numeric designation of I for his 
service-connected left ear.  A numeric designation for the non-
service connected ear is also I.  See 38 C.F.R. § 4.85(f).  
Application of 38 C.F.R. § 4.85, Table VII results in a finding 
that a 0 percent disability evaluation for the service-connected 
left side hearing loss is warranted.

The pure tone thresholds of record do not reflect an exceptional 
pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) 
because the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 
decibels or more; and, as such, that provision is inapplicable.  
Additionally, an exceptional pattern of hearing loss as 
contemplated by 38 C.F.R. § 4.86(b) is not shown as the 
documented puretone threshold for the appellant are not 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 
Hertz, and thus, neither Table VI or Table VIa is applicable.  38 
C.F.R. § 4.86(b).

There is no basis for a staged rating as the disability picture 
is essentially uniform for the appeal period.  See Fenderson and 
Hart, supra.

Accordingly, the claim for a compensable evaluation for left side 
hearing loss disability is denied.  There is no doubt to resolve.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  As noted above, ratings for hearing loss are determined 
by a mechanical application of the audiometric findings to the 
rating provisions and the Board is constrained by the applicable 
laws and regulations.  See Lendenmann, supra.

Extraschedular Consideration

The Board has considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the appellant.  In this case, the appellant has alleged 
that his service-connected disabilities adversely affect his 
ability to obtain and maintain employment. Disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.
In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Code for the disability at issue.  The Board acknowledges that 
the appellant has reported interference with employment due to 
service-connected disability.  However, the Board also observes 
that the evidence does not establish that the appellant has 
experienced hospitalizations or other severe or unusual 
impairment due to the service-connected left side hearing loss 
disability. In short, the rating criteria contemplate not only 
his symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of his service-connected disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these disabilities 
is not warranted.

ORDER

Service connection for right ear hearing loss disability is 
denied.

An initial compensable evaluation for left ear hearing loss 
disability is denied.


REMAND

VA's duty to assist includes the duty to make reasonable efforts 
to obtain relevant records.  38 C.F.R. § 3.159(c).  In this case, 
VA received a letter dated July 2005 from the Los Angeles Vet 
Center.  This letter reflects that the appellant was a patient 
since June 2004 for PTSD, receiving group and individual therapy.  
However, these records have not been requested or obtained.

As remand is required, all VA treatment records dated since April 
2006 should be obtained and, thereafter, the appellant should be 
scheduled for a VA examination to ascertain the current severity 
of his service-connected PTSD.  It is noted that the last VA 
psychiatric examination was conducted in May 2005 and the 
appellant suggests in statements that his disability has worsened 
since his last VA examination.  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of the 
current condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  VA should obtain all Vet Center records 
for the Veteran regarding PTSD.

2.  VA should obtain all VA treatment records 
for the Veteran since April 2006.

3.  The appellant should be scheduled for a VA 
psychiatric evaluation to ascertain the 
severity of his service-connected PTSD.  The 
claims folder should be available for review.  
A rationale for all opinions must be provided.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If the benefit 
sought on appeal remains denied, the appellant 
and representative, if any, should be furnished 
a supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON THE NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


